Case 2:19-cv-00797-KG-SCY Document 7 Filed 01/24/20 Page 1 of 3

FILED = _
UNITED STATES DISTRICT COURT
\feuSo MU-CQ ALBUQUERQUE, NEW MEXICO

Rey ST AB-GIF
+ O-e3 Fe S-S- Ai JAN 9.42020

te

A4eo747 thh- Sty
Feo gud Mo-F NAITCHELL RC ELPERS-

@ an

_ Lei Cotikt Clk CLERK os?

 

ZL boild Lhe the Cotas Lo

 

 

 

fe tie Liye Cle py Ate CL bt S. fbr. Fibs... Cobh LES

tlc beet. te. Lhe Lo. Lab f LOL bbe LOL At, yy
. a ‘
Le el 2x8 oe S Shied

 

CESS. fLleSibs xX Cate file

Le kenible oa) cl Lilia x: Lye ChAck L<£LL.L ely

 

tesc tit be. ttreh feted, hy. Sf LCST L28 Sé Z

 

i lat gli bee 2£2 or L4

(otc t LBttlahe. Oot. tobe Ack

Ot. b00C 85. fe Lebel Lebilitted CF LCL «

 

 

| Ae SRELLA L: Lley,

 

 

 

 

 

- fice hihw€.

{l2cf20

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

(JANDISSG YO) Orv ‘YAOVNVN SSANISNE ‘NSGUVM 3q00 diZ SIVLS ALID
AYNLVNOIS =< ssayudgv
IWNOSY3d GAZINOHLNV YO onmily YSayneO) AG. 2 SWYVN

 

XH! wae i !4O YIGHO JHL OL AV

 

Case 2:19-cv-00797-KG-SCY Document 7 Filed 01/24/20 Page 2 of 3

YaHLOL] ASVWHONd 3CISLNO CO aovisod j] ASWLON [] LHSIN GOO4 [] SaldO9 [] SNOILLVNOG 8N19 (J
:<4¥O4 SGNNA MVYCHLIM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADFT Ww S - Tae .
1139 dod LINN LNNOWY TWLOL YaASWNAN ALVWNI aWVN 1Sv1
alz| [>| [FA |e] ° » - PPE ABE
(ANIdd)
TWMVUGHLIM YOd LSANOTY ALVANI we §
7

 

Pe/AI/] 20 KLYUOVA TVNOLLOGWAOD ALNNOO VAT
 

Case 2:19-cv-00797-KG-SCY Document 7 Filed 01/24/20 Page 3 of 3

pean PE pt LUPE fodegeg tpg tefedy peg ty dbs felted ptltespe fig EZO2R FAZeecorLs

COWS Nyy "DW

- oper

SU iy > Ye" ~
IY PYG §4u07 CF° guasta “HUI

C&2 PIE (YQronsg 2 "ty
PHVY AINA? SY s2144 "Og “A ‘a2

ee F772) LO rAd
[72g 7 9577 .

 

a £0?-PLYy

       

: DAOaDi
VESSS SPI VOPVYAS AV VHS

oe
=e

a

 
